FILE COPY




                             Fourth Court of Appeals
                                     San Antonio, Texas
                                         September 14, 2022

                                        No. 04-22-00247-CV

    Gloria M. CHANDLER- Deceased, and all other occupants of 4563 Lavender Lane, San
                              Antonio, Texas 78220,
                                    Appellant

                                                   v.

                         REVERSE MORTGAGE SOLUTIONS, INC.,
                                     Appellee

                   From the County Court At Law No. 10, Bexar County, Texas
                                Trial Court No. 2021CV04574
                            Honorable J Frank Davis, Judge Presiding


                                           ORDER
       Appellants’ brief was due on August 24, 2022. Neither the brief nor a motion for
extension of time has been filed.
        We, therefore, ORDER appellants to file, on or before October 5, 2022, their appellants’
brief and a written response reasonably explaining (1) their failure to timely file the brief and (2)
why appellee is not significantly injured by their failure to timely file a brief. If appellants fail to
file a brief and the written response by the date ordered, we will dismiss the appeal for want of
prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c) (allowing involuntary
dismissal if appellant has failed to comply with a court order).



                                                        _________________________________
                                                        Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of September, 2022.



                                                        ___________________________________
                                                        MICHAEL A. CRUZ, Clerk of Court